                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHLEEN MORGAN,                 :
             Plaintiff,          :
                                 :                                    CIVIL ACTION
                   v.            :                                    No. 18-3671
                                 :
BANK OF AMERICA, N.A.,           :
COUNTRYWIDE BANK, F.S.B.;        :
COUNTRYWIDE HOME LOANS           :
SERVICING, LP; CWALT, INC.;      :
THE BANK OF NEW YORK MELLON      :
f/k/a THE BANK OF NEW YORK;      :
ISSUING ENTITY TRUST ALTERNATIVE :
LOAN TRUST 2007-OA11; AND        :
DOES 1-100 inclusive,            :
                   Defendants.   :


McHUGH, J.                                                                    March 25, 2019

                                        MEMORANDUM

   This is an action brought by a homeowner who unfortunately lost her home in foreclosure.

She defended the foreclosure action vigorously in state court, and the central question in this case

is whether the state court adjudication against Plaintiff bars her claims here. I conclude that it

does with respect to the majority of Plaintiff’s claims, and the remainder fail for other reasons. I

therefore grant Defendants’ Motion to Dismiss.

   I.      Factual and Procedural Background

   Plaintiff Kathleen Morgan formerly owned a home in Landenberg, Pennsylvania

(“Property”). She lost that Property in a state court foreclosure action brought by Bank of

America—Defendant here—in the Chester County Court of Common Pleas. Order of Tunnell,

J., Chester Cty. Ct. of Common Pleas, Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8. The state

court determined that Bank of America was the lawful mortgagee on the Property and that

                                                  1
Plaintiff was in default on the mortgage. Id. Specifically, the state court determined that Bank

of America was the mortgagee because it possessed (1) a promissory note executed by Plaintiff

containing her promise to repay the amount borrowed to purchase the Property and (2) a properly

recorded assignment of mortgage. Id. Plaintiff “fail[ed] to identify, let alone offer any record

evidence, that [Bank of America] [was] not the holder of the mortgage and in possession of the

promissory note.” Id. Plaintiff also “admitted that she defaulted under the terms of the

mortgage” due to her failure to make principal and interest payments “and admitted the amount

alleged to be due and owing.” Id. The state court found no factual support in the record for any

of Plaintiff’s other defenses and therefore granted summary judgment for Bank of America,

finding that it had “establishe[d] a prima facie cause of action in mortgage foreclosure.” Id. The

court later denied reconsideration of its summary judgment order.

   Subsequently, Plaintiff filed this complaint against Bank of America and other banks and

mortgage loan servicers, asserting sixteen claims related to that Property: (1) breach of contract,

(2) unconscionable contract, (3) rescission, (4) breach of fiduciary duty, (5) unjust enrichment,

(6) fraud in the concealment, (7) fraud in the inducement, (8) violation of the Fair Credit

Extension Uniformity Act (FCEUA), (9) violation of the Fair Debt Collection Practices Act

(FDCPA), (10) violation of the Truth in Lending Act (TILA) and the Home Ownership and

Equity Protection Act (HOEPA), (11) violation of the Real Estate Settlement Procedures Act

(RESPA), (12) RICO/racketeering; (13) lack of standing/wrongful foreclosure, (14) quiet title,

(15) slander of title, and (16) the negligent and intentional infliction of emotional distress.

Compl. ¶¶ 83-200. She seeks a declaratory judgment, injunctive relief, and damages. Id. ¶¶ 200-

205. She also seeks to quiet title to the property in her name. Id. ¶¶ 183-190. Significantly,

these claims were asserted as defenses to the state court foreclosure action. Here, Defendants



                                                  2
responded to Plaintiff’s complaint by filing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).

   II.        Standard of Review

   Defendants’ Fed. R. Civ. P. 12(b)(6) motion is governed by the well-established standard set

forth in Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009).

   III.       Discussion

   A. Plaintiff’s claims are barred by collateral estoppel.

   I must apply Pennsylvania law in determining the preclusive effect of a state court judgment.

See Metro. Edison Co. v. Pa. Pub. Util. Comm’n, 767 F.3d 335, 350–51 (3d Cir. 2014). Under

Pennsylvania law, “[t]he doctrine of collateral estoppel precludes relitigation of an issue

determined in a previous action if: (1) the issue decided in the prior case is identical to the one

presented in the later action; (2) there was a final adjudication on the merits; (3) the party against

whom the plea is asserted was a party or in privity with a party in the prior case; (4) the party or

person privy to the party against whom the doctrine is asserted had a full and fair opportunity to

litigate the issue in the prior proceeding; and (5) the determination in the prior proceeding was

essential to the judgment.” Office of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50–51

(Pa. 2005).

   First, the issue underlying all of Plaintiff’s claims here is that Defendants engaged in some

sort of fraud or misrepresentation and therefore lack legal authority to foreclose on the Property.

Pl.’s Resp. Defs’ Mot. Dismiss 2, ECF No. 17 (“Defendants are foreclosing on a fraudulently

originated mortgage for which they cannot produce legitimate documents . . . Defendants

submitted forged and fraudulent documents.”).




                                                  3
   The issue of Bank of America’s legal authority to foreclose on the Property due to lack of

fraud or misrepresentation is identical to that presented and decided by Judge Tunnell in the state

court foreclosure action: “Plaintiff’s motion establishes a prima facie cause of action in mortgage

foreclosure. First, Plaintiff has standing to maintain this action. The evidence of record

demonstrates that Plaintiff is the mortgagee by virtue of an assignment of mortgage . . . In

addition, Plaintiff’s motion includes a copy of a promissory note executed by Defendant.” Defs.’

Mot. Dismiss, Ex. E, ECF No. 12-8.

   Second, there was a final adjudication on the merits in the state court action when that court

granted summary judgment in Bank of America’s favor and later denied reconsideration of its

order.

   Third, Plaintiff was party to the state court judgment.

   Fourth, Plaintiff had a full and fair opportunity to litigate this issue in the prior state court

proceeding. Plaintiff submitted briefs in the state court proceeding which included a response to

Bank of America’s summary judgment motion. Id. She also sought reconsideration of the state

court’s judgment against her. Opinion of Tunell, J., (Chester Cty. Ct. Common Pleas Dec. 8,

2017).

   Fifth, the determinations that Bank of America did not engage in fraud or misrepresentation,

had legal authority to foreclose on the property, and should therefore prevail were essential to the

state court’s judgment for Bank of America. I recently addressed similar facts in Doughty v.

Wells Fargo Bank, N.A., 2018 WL 1784159 (E.D. Pa. Apr. 13, 2018) and concluded that

principles of collateral estoppel applied because the state court necessarily determined the right

of the lender to proceed to foreclosure. Accord Humphreys v. McCabe, Weisberg & Conway,

P.C., 2016 WL 9024599, at *4 (E.D. Pa. Feb. 4, 2016), aff'd, 686 F. App'x 95 (3d Cir. 2017).



                                                   4
    In the underlying state foreclosure case, the Chester County Court of Common Pleas granted

mortgagee Bank of America’s summary judgment motion and—given the broad array of

defenses asserted by Ms. Morgan—necessarily determined that the bank did not engage in fraud.

That court had to consider the validity of the mortgage agreement, the validity of the assignment,

and the validity of the title to the Property and found for Bank of America. That court, having

found no fraudulently originated mortgage or other fraud, also determined that Bank of America

could lawfully foreclose on the Property. Such matters may therefore not be relitigated by

Plaintiff here.

    B. Plaintiff’s claims are barred by the Rooker-Feldman doctrine and for other reasons.

    To the extent Plaintiff seeks review of the state court proceedings by filing her wrongful

foreclosure claim and seeking a declaratory judgment, the Rooker-Feldman doctrine, though it

has been significantly narrowed, remains viable to bar her claims. See Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (citing Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The Rooker–Feldman doctrine applies

when: “(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused

by [the] state-court judgments’; (3) those judgments were rendered before the federal suit was

filed; and (4) the plaintiff is inviting the district court to review and reject the state judgments.”

Id. The first three Rooker-Feldman criteria are clearly met here. As for the fourth, by asserting a

wrongful foreclosure claim and seeking a declaratory judgment, Plaintiff in effect asks me to

reject the state court’s judgment—that Bank of America could proceed with a lawful foreclose

on the Property—as improper. That I cannot do because the federal courts do not sit to review

and reject state court judgments. See Blank v. Optimum Fin. Servs., LLC, 2017 WL 1508990, at




                                                   5
*6 (E.D. Pa. Apr. 27, 2017), (dismissing wrongful foreclosure and declaratory relief claims for

lack of subject-matter jurisdiction), appeal dismissed, 2017 WL 5634297 (3d Cir. 2017).1

    Plaintiff’s contractual claims and defenses from the state court action, which are reframed as

affirmative claims here—including breach of contract, unconscionable contract, rescission,

breach of fiduciary duty, unjust enrichment, fraud in the concealment, and fraud in the

inducement—effectively seek to undermine the state court’s determination that a valid mortgage

agreement existed and that Plaintiff defaulted under it. The application of these general

principles of law and deficits in Plaintiff’s other claims are specifically addressed below.

    Breach of contract: Plaintiff’s breach of contract claim hinges on an assertion that

Defendants were required to relinquish to Plaintiff the note and deed to the Property because she

paid her obligations in full. Compl. ¶ 86. But the state court specifically decided this issue

against Plaintiff, finding that she did not pay her obligations in full but rather “defaulted under

the terms of the mortgage and admitted the amount alleged to be due and owing.” Defs.’ Mot.

Dismiss, Ex. E, ECF No. 12-8. I may not review and reject that decision here.

    Unconscionable contract: Plaintiff claims that the mortgage agreement was invalid because

its terms were unconscionable. Compl. ¶ 88-95. Plaintiff argued the same in state court in her

answer to Bank of America’s complaint: “The terms of the loan are unconscionable . . . The

actions of the originating lender, servicer and its agents were unconscionable.” Defs.’ Mot.

Dismiss, Ex. D, ECF No. 12-7. But the state court rejected this claim when it found that a

mortgage agreement existed, that it was valid, and that it was Plaintiff who was in breach. Defs.’

Mot. Dismiss, Ex. E, ECF No. 12-8. I will not review and reject that determination here.




1
 See also Laychock v. Wells Fargo Home Mort., 399 F. App’x 716, 718 (3d Cir. 2010) (applying Great
Western Mining to find that the Rooker–Feldman doctrine barred plaintiff’s wrongful foreclosure claims).

                                                   6
   Rescission: Plaintiff alleges that she is entitled to rescind the loan due to (1) TILA

violations, (2) failure to provide a mortgage loan origination agreement, (3) fraudulent

concealment, (4) fraudulent inducement, (5) improper securitization of the Plaintiff’s mortgage,

(6) illegal/fraudulent transfers of the note and Deed, and (7) public policy grounds. Compl. ¶ 97.

I address the TILA charge below. As to the second ground, the state court identified a

promissory note setting forth the mortgage loan agreement and a properly recorded assignment

of mortgage. Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8. I will not review and reject that

finding here. As to the third, fourth, and sixth grounds, in her answer to the foreclosure

complaint in state court, Plaintiff already litigated the issue of fraud before the state court. Defs.’

Mot. Dismiss, Ex. D, ECF No. 12-7. The state court found for Bank of America, determining

that it possessed a properly recorded mortgage assignment and promissory note and unearthing

no evidence of fraud. I will not review and reject that judgment here. As to the fifth ground,

Plaintiff seemingly asserts that Defendants securitization of her mortgage destroyed her

obligations on it. This court has rejected such an assertion before. See Scott v. Bank of Am.,

2013 WL 6164276, at *3 (E.D. Pa. Nov. 21, 2013) (surveying similar holdings by other federal

district courts), aff'd, 580 F. App'x 56 (3d Cir. 2014). And Plaintiff has given me no reason to

decide otherwise now. As to the seventh ground, Plaintiff’s bare and conclusory allegation of

public policy violations lacks any specificity and is insufficient to survive a motion to dismiss.

   Breach of fiduciary duty: Plaintiff’s claim fails because, under Pennsylvania law,

commercial lenders like Defendants do not have a fiduciary responsibility to their borrowers.

Fed. Land Bank of Balt. v. Fetner, 410 A.2d 344, 348 (Pa. Super. Ct. 1979); Buczek v. First Nat’l

Bank, 531 A.2d 1122, 1124 (Pa. Super. Ct. 1987). There are exceptions to the general rule that

lenders are not fiduciaries, such as when a lender gets involved in the borrower’s day-to-day



                                                  7
management and operations or had the ability to compel the borrower to engage in unusual

transactions, but such facts are not alleged here. See Bohm v. Commerce Union Bank of Tenn.,

794 F. Supp. 158, 164 (W.D. Pa. 1992).

   Unjust enrichment: In Pennsylvania, “the doctrine of unjust enrichment is inapplicable when

the relationship between parties is founded upon a written agreement or express contract.”

Wilson Area Sch. Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006). Here, the state court

determined that a valid written mortgage contract existed, making unjust enrichment unavailable

as a remedy. Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8.

   Fraud in the inducement and fraud in the concealment: Plaintiff apparently argues that the

possibility that her loan would be securitized and sold was a material fact wrongfully and

fraudulently concealed from her. Compl. ¶ 37. She is incorrect. The mortgage agreement

clearly stated that “[t]he Note or a partial interest in the Note . . . can be sold one or more times

without prior notice to Borrower.” Defs.’ Mot. Dismiss, Ex. H. at ¶ 20, ECF No. 12-11.

Furthermore, Plaintiff already raised the issue of fraud in her answer to the foreclosure complaint

in state court. Defs.’ Mot. Dismiss, Ex. D, ECF No. 12-7; see also Def.’s Amended Sur-Reply,

No. 15-05187 (Chester Cty. Ct. Common Pleas Dec. 7, 2016) (“[Bank of America] intended to

defraud.”). The state court found for Bank of America, identifying no evidence of fraud and

determining that it possessed a properly recorded mortgage assignment and promissory note.

Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8.

   Plaintiff’s FCEUA, FDCPA, TILA, HOEPA, RESPA, racketeering, lack of

standing/wrongful foreclosure, quiet title, slander of title, and negligent and intentional infliction

of emotional distress claims effectively seek to undermine the state court’s explicit determination

that Bank of America “ha[d] standing,” possessed a valid assignment of the mortgage and title,



                                                   8
and had the lawful ability to foreclose on the property. Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-

8. I apply this general principle of law to these specific claims below and also note other deficits

in these claims.

    FCEUA: Plaintiff alleges that Defendants violated the Fair Credit Extension Uniformity Act

by “falsely representing the character, amount, and/or legal status of a debt.” Compl. ¶ 40. I

agree with Defendants that this allegation is conclusory and without plausible factual support,

especially considering that the state court determined that Plaintiff “admitted the amount alleged

to be due and owing.” Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8.

    FDCPA: Plaintiff’s FDCPA claim fails because she has not properly alleged that Defendants

are debt collectors under the Fair Debt Collection Practices Act and in fact admits that they were

“creditors.” Compl. ¶ 40. The other facts alleged here also suggest that Defendants are

creditors, not debt collectors: they initiated this foreclosure action, thereby attempting to collect

in their own name and for their own account. “Creditors” are generally not considered debt

collectors under the Act. See Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 403 (3d Cir.

2000), abrogated on other grounds by Henson v. Santander Consumer USA Inc., 137 S.Ct. 1718,

1721 (2017).2

    Lack of standing/wrongful foreclosure: Plaintiff here alleges “lack of standing/wrongful

foreclosure,” asserting that “No Defendant Has Standing to Foreclose.” Compl. ¶ 169-182. She

alleged the same in state court, asserting that [Bank of America] “lacks standing to bring this

action” and “[t]he Court does not have jurisdiction to hear the case because [Bank of America]

lacks standing to file the lawsuit.” Defs’ Mot. Dismiss, Ex. D, ECF No. 12-7; see also Def.’s



2
 Henson’s partial abrogation of Pollice does not undermine the applicability of Pollice here,
because Henson stands for the proposition that a creditor may qualify as a “debt collector” if it
collects debts for another, rather than for its own account. 137 S.Ct. at 1721.
                                                  9
Am. Sur-Reply, No. 15-05187 (Chester Cty. Ct. Common Pleas Dec. 7, 2016) (“Count V: Lack

of Standing” . . . [Bank of America] has not demonstrated its standing to file a claim as rightful

owner and holder of the Defendant’s mortgage or as servicer for rightful owner and holder of the

. . . mortgage note.”). The state court specifically rejected this claim, writing that “[Bank of

America] has standing to maintain this action.” Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8. The

state court also clearly decided the propriety of the foreclosure when it specifically entered an in

rem judgment for Bank of America “in the amount of $521,358.01, together with interest thereon

from January 23, 2016, plus other costs and charges collectible under the Mortgage for

foreclosure and sale of the mortgaged premises.” Id. I will not review and reject that

determination here.

   TILA/HOEPA: Plaintiff asserts that Defendants violated TILA/HOEPA by failing to provide

Plaintiff with accurate material disclosures required under TILA/HOEPA. Compl. ¶ 144.

Plaintiff asserted the same in state court, writing that the “documents with which were provided,

were inaccurate and failed to adequately inform of the real terms of the loan.” Defs.’ Mot.

Dismiss, Ex. D, ECF No. 12-7. The state court, in ruling for Bank of America, reviewed but was

not persuaded by this argument. Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8. I will not reject that

judgment here but I will note that both claims are also time-barred. The Truth in Lending Act

has a one-year statute of limitations running from the date of the occurrence of the purported

violation or “1 year from the date on which the first regular payment of principal is due under the

loan.” 15 U.S.C. § 1640(e). “HOEPA is an amendment to TILA, and therefore is governed by

the same remedial scheme and statute of limitations.” Harris v. EMC Mortg. Corp., 2002 WL

32348324, at *2 (E.D. Pa. Apr. 10, 2002); see also Wise v. Mortg. Lenders Network USA, Inc.,

420 F. Supp. 2d 389, 393 (E.D. Pa. 2006) (“Under both TILA and HOEPA, there is a one (1)



                                                 10
year statute of limitations in which an action for damages may be brought.”). Both of Plaintiff’s

claims relate to Defendants’ purported failure to inform her of “the pros and cons of adjustable

rate mortgages.” Compl. ¶ 144. She seems to argue that this information should have been

provided to her at the time the loan was originated, in August 2007. The statute of limitations

would therefore have run as of August 2008. Plaintiff did not file this federal complaint raising

these claims until ten years later—August 2018—so these claims are time-barred.

   RESPA: Plaintiff’s claim under section 2607 of the Real Estate Settlement Procedures Act is

also subject to a one-year statute of limitations, running “from the date of the occurrence of the

violation,” which begins at the closing of the loan. 12 U.S.C. § 2614; Cunningham v. M & T

Bank Corp., 814 F.3d 156, 160 (3d Cir. 2016). Plaintiff closed on her mortgage loan in August

2007 but filed this federal action including the RESPA claim in August 2018, 10 years after the

statute of limitations expired. And Plaintiff has not alleged any facts requiring equitable tolling.

Wallace v. Kato, 549 U.S. 384, 396 (2007) (“Equitable tolling is a rare remedy to be applied in

unusual circumstances, not a cure-all for an entirely common state of affairs.”); Hedges v. United

States, 404 F.3d 744, 751 (3d Cir.2005) (“Equitable tolling is an extraordinary remedy which

should be extended only sparingly.”).

   Quiet title: Plaintiff alleges here that “Defendants have no estate, title, lien or interest in or to

the Real Property, or any part of the Real Property.” Compl. ¶ 186. Plaintiff similarly attempted

to question Bank of America’s title to the property when she alleged in state court that “[Bank of

America] has failed to show it is the holder, owner or possessor of the note and has failed to

show it has the capacity to enforce the Note.” Defs.’ Mot. Dismiss, Ex. D, ECF No. 12-7. The

state court specifically rejected Plaintiff’s claim that Bank of America did not have proper title to

the Property when it ruled that it was “the mortgagee by virtue of an assignment of mortgage”



                                                  11
and noted that Bank of America had provided “a copy of a promissory note” and that Plaintiff

failed to provide “any record evidence, that [Bank of America] is not the holder of the mortgage

and in possession of the promissory note.” Defs.’ Mot. Dismiss, Ex. E. I will not review and

reject that state court judgment here.

   Slander of title: Plaintiff’s claim here hinges on her argument that the Defendants’

recordation of the deed was improper and that the mortgage was improperly transferred. Compl.

¶ 56 (“The act of recording the purported COUNTRYWIDE BANK, F.S.B. Assignment of Deed

of Trust into the Official Records of the Chester County Recorder’s Office is a communication to

a third party of false statement derogatory to Plaintiff’s title made with malice causing special

damages to the Plaintiff’s claim of title.)” But the state court specifically examined the

recordation of the deed in the Chester County Office of the Recorder of Deeds and determined

that Bank of America held a proper assignment. Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8. I

will not review and reject that determination here especially because Plaintiff has failed to allege

any additional facts plausibly suggesting improper deed recordation or transfer.

       RICO/Racketeering: Plaintiff alleges that Defendants “have devised a scheme to defraud

and obtain money by means of fraudulent pretenses by selling or assigning a debt that they no

longer owned . . . and then misrepresenting [their] ownership of the debt . . . [and] have

attempted to extort Plaintiff by threatening to foreclose on the subject property.” Compl. ¶ 48.

Plaintiff already raised the issue of fraud in state court in her answer to the foreclosure

complaint. Defs.’ Mot. Dismiss, Ex. D, ECF No. 12-7; see also Def.’s Am. Sur-Reply, No. 15-

05187 (Chester Cty. Ct. Common Pleas Dec. 7, 2016) (“Violations of RICO . . . The conduct of

Bank of America constitutes a pattern of racketeering activity."). And the state court found for

Bank of America, identifying no fraud and determining that it had a properly recorded mortgage



                                                  12
assignment. Defs.’ Mot. Dismiss, Ex. E, ECF No. 12-8. I will not review and reject that

judgment here.

         Negligent and intentional infliction of emotional distress: Plaintiff’s claims hinge on the

propriety of the foreclosure, arguing that the transfer of the mortgage deprived Defendants of the

right to collect on Plaintiff’s mortgage obligation. Compl. ¶ 198. Plaintiff presented the same

argument to the state court: “[Bank of America] has failed to properly document the chain of

ownership . . . [and] failed to show it is the holder, owner of possessor of the note and has failed

to show it has the capacity to enforce the Note.” Defs.’ Mot. Dismiss, Ex. D, ECF No. 12-7.

The state court responded to this argument by explicitly finding that that Bank of America had

succeeded in bringing a proper foreclosure action (“a prima facie cause of action in mortgage

foreclosure”) because it held a properly assigned mortgage. Defs.’ Mot. Dismiss, Ex. E, ECF

No. 12-8. I can identify no cognizable claim of negligent or intentional infliction of emotional

distress where the state court found that Bank of America’s underlying foreclosure action was

proper. Moreover, Plaintiff has failed to allege the extreme or outrageous conduct necessary to

sustain an intentional infliction of emotional distress claim or physical injury necessary to sustain

a negligent infliction of emotional distress claim. See Doughty v. Wells Fargo Bank, N.A., 2018

WL 1784159 (E.D. Pa. Apr. 13, 2018).

         To grant Plaintiff the declaratory, injunctive, and monetary relief she seeks would require

me to reject the state court judgment for Bank of America finding that it possessed a properly

recorded mortgage transfer and had established a prima facie claim in mortgage foreclosure. I

do not take lightly Plaintiff’s financial and emotional losses due to her inability to make her

mortgage payments, but the state court judgment against her precludes relief in this federal

forum.



                                                  13
   IV.      Conclusion

         For the reasons discussed above, I must dismiss Plaintiff’s Complaint in its entirety.

Because any amendment to Plaintiff’s Complaint would be futile, dismissal is with prejudice.



                                                             /s/ Gerald Austin McHugh
                                                       United States District Judge




                                                  14
